COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 KEITH COPELAND              AND      EUGENE       §                No. 08-20-00236-CV
 SAUNDERS,
                                                   §                  Appeal from the
                                Appellants,
                                                   §             County Court at Law No. 1
 v.
                                                   §              of Travis County, Texas
 JUSTIN MAYERS,
                                                   §             (TC# C-1-CV-20-002978)
                                Appellee.
                                                   §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, all costs of this appeal, for which let execution

issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF SEPTEMBER, 2022.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.